United States Court of Appeals
           for the Fifth Circuit                       United States Court of Appeals
                                                                Fifth Circuit

                                                              FILED
                                                          July 22, 2021
                         No. 19-10011                    Lyle W. Cayce
                                                              Clerk

State of Texas; State of Alabama; State of Arizona;
State of Florida; State of Georgia; State of Indiana;
State of Kansas; State of Louisiana; State of
Mississippi, by and through Governor Phil Bryant; State of
Missouri; State of Nebraska; State of North Dakota;
State of South Carolina; State of South Dakota; State
of Tennessee; State of Utah; State of West Virginia;
State of Arkansas; Neill Hurley; John Nantz,

                                                  Plaintiffs—Appellees,

                            versus

United States of America; United States Department of
Health and Human Services; Alex Azar, II, Secretary, U.S.
Department of Health and Human Services; United States
Department of Internal Revenue; Charles P. Rettig, in
his Official Capacity as Commissioner of Internal Revenue,

                                              Defendants—Appellants,

State of California; State of Connecticut; District of
Columbia; State of Delaware; State of Hawaii; State of
Illinois; Andy Beshear, Governor, State of Kentucky; State of
Massachusetts; State of New Jersey; State of New
York; State of North Carolina; State of Oregon; State
of Rhode Island; State of Vermont; State of Virginia;
State of Washington; State of Minnesota,

                                     Intervenor Defendants—Appellants.
                                  No. 19-10011




                Appeal from the United States District Court
                    for the Northern District of Texas
                          USDC No. 4:18-CV-167


                 ON REMAND FROM
      THE SUPREME COURT OF THE UNITED STATES

Before King, Elrod, and Engelhardt, Circuit Judges.
Per Curiam:
       In an opinion issued on June 17, 2021, the Supreme Court of the
United States vacated this court’s judgment and remanded the case to us
with instructions to dismiss. California v. Texas, 141 S. Ct. 2104, 2120 (2021).
In accordance with that decision, we now VACATE the judgment of the
district court in its entirety and REMAND the case to the district court with
instructions to dismiss the case. The Clerk is directed to issue the mandate
forthwith.




                                       2